Citation Nr: 1718618	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a mood disorder, claimed as secondary to service-connected right ankle disability.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1993 to July 1995 in the United States Navy.  He subsequently served in the Alabama National Guard from December 1998 to December 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2008, the Veteran filed a Notice of Disagreement (NOD).  In November 2009, the RO issued a Statement of the Case (SOC).  In January 2010, the Veteran filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals.  In December 2016, the RO issued a Supplemental Statement of the Case (SSOC).

In his January 2010 substantive appeal, the Veteran expressed his desire for a hearing before a Veterans Law Judge.  Thereafter, in correspondence received in December 2013, he withdrew his hearing request.  See C.F.R. § 20.704(d) (2016).

In May 2014, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a mood disorder, secondary to a service-connected right ankle disability.  

The Board notes that the Veteran has been diagnosed with a mood disorder due to GMC (chronic ankle pain) during the course of this appeal.  A current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Board further notes that the purpose of this examination was to provide an assessment of the Veteran's PTSD not to provide a medical opinion as to etiology as to a mood disorder.  See May 2007 Mobile OPC Psychiatry Consult.  In addition, the examiner provided no rationale or explanation for his diagnosis.  

Thereafter, the Veteran was afforded a VA Mental Disorders (Other than PTSD or Eating Disorders) examination in August 2013.  The examiner diagnosed the Veteran with mood disorder NOS (Not Otherwise Specified).  He then opined that he could not offer an opinion as to whether the Veteran's mental disorder was caused by or is a result of his service-connected right ankle disorder without resort to speculation.  The examiner stated, "The etiology of the Veteran's mental health condition is unclear and cannot be determined to a reasonable degree of professional certainty with available methodology.  It is more likely than not multi-factorial."  See August 2013 Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ).  However, it was unclear as to whether that conclusion was reached after considering "all pertinent and available medical facts."  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  The Board also noted that the examiner did not explicitly address whether the Veteran's service-connected right ankle disorder aggravated his mental disorder.  See 38 C.F.R. § 3.310(a) (2013); see Allen v. Brown, 7 Vet. App. 439, 448-9 (1995).  Therefore, the Board remanded this matter in May 2014 to obtain clarification of the etiology of the Veteran's mood disorder.  Hayes v Brown, 9 Vet App 67, 73 (1996); 38 C F R § 4.2 (2016).

The Board remanded this matter in May 2014, in part, for the scheduling of a VA examination to obtain etiology opinions regarding the Veteran's mood disorder.  The Board specifically asked the examiner to address the etiology of the Veteran's mood disorder diagnosed during the pendency of the claim.  

In July 2016, the Veteran was afforded another VA Mental Disorders (Other than PTSD or Eating Disorders) examination.  Here, the examiner diagnosed the Veteran with unspecified anxiety disorder.  He then opined that the "Veteran's anxiety disorder is not related to his ankle injury or any other aspect of the Navy."  The examiner also stated behavioral observations of the Veteran as "histrionic, excited, vague, grandiose."  Additionally, he remarked: "The Profile research reflects the potential for mood instability, immaturity, self-centeredness, poor insight, defensiveness and exaggerated report of medical problems."  He went further on to say that the Veteran was likely to be poorly motivated to change.  

Upon further review, the Board finds that the July 2016 opinion report is inadequate because the opinion does not explicitly include whether the Veteran's service-connected right ankle disorder aggravates his mental disorder.  Although the examiner stated that the mental disorder was not related to his ankle injury or any other aspect of the Navy, "related to" is not sufficient to address the aggravation prong of a secondary service connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  On remand, an addendum medical opinion must address both causation and aggravation.  Failure to address either of these criteria is grounds for a remand.  

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds the August 2013 and July 2016 opinions inadequate, as it pertains to secondary service connection.  Under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the July 2016 VA mental disorders examination) which fully addresses the relationship, if any, between the Veteran's mood disorder and his service-connected ankle disability.  An addendum opinion is needed to fairly resolve the Veteran's claim for service connection for a mood disorder.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to obtaining further medical opinions in this case, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Biloxi VA Medical Center (VAMC) and the Mobile Outpatient Clinic (OPC) dated to November 2016.  However, more recent records from these facilities may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether these records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Biloxi VAMC and Mobile OPC, dated since November 2016.  The RO must follow the current procedures prescribed in 38 C.F.R, § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from Biloxi VAMC and Mobile OPC dated since November 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file; arrange to obtain from the VA examiner who conducted the July 2016 VA Mental Disorders (Other than PTSD or Eating Disorders) examination an addendum opinion regarding the etiology of the Veteran's mood disorder.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the mood disorder was caused by the service-connected right ankle disability. 

The examiner should provide a separate opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the mood disorder was aggravated (worsened beyond natural progression) by the service-connected right ankle disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent lay and medical evidence, to specifically include VA records that include notations indicating that the Veteran's mood disorder is secondary to his service-connected right ankle disability.

If the examiner is unable to provide the requested opinion, without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in December 2016), and all legal authority.

7. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109(b), 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




